      Case 1:20-mc-00145-DLC Document 8 Filed 04/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
BERNARDO JOSE ROSENTAL GRINBERG,       :
                                       :              20mc0145(DLC)
                    Petitioner,        :
                                       :                   ORDER
              -against-                :
                                       :
MORGAN STANLEY SMITH BARNEY, LLC d/b/a :
MORGAN STANLEY WEALTH MANAGEMENT,      :
                                       :
                    Respondent.        :
-------------------------------------- X

DENISE COTE, District Judge:

     This petition for discovery pursuant to 28 U.S.C. § 1782

was filed on March 10, 2020.     An Order of April 1 required the

petitioner to promptly serve the petition and its supporting

documents upon the respondent and any other interested party.

The April 1 Order also scheduled a telephone conference for

April 24.    On April 22, the petitioner informed the Court that

he had not served the petition and its supporting documents upon

anyone, because his March 10 petition requested that the Court

grant his request ex parte.    Accordingly, it is hereby

     ORDERED that the petitioner’s request to proceed ex parte

is denied.

     IT IS FURTHER ORDERED that the petitioner shall promptly

serve the petition and its supporting documents upon the

respondent and any other interested party, as required by the

April 1 Order.    The petitioner shall file proof of service by

Monday, April 27, 2020.
         Case 1:20-mc-00145-DLC Document 8 Filed 04/23/20 Page 2 of 2


     IT IS FURTHER ORDERED that the April 24 telephone

conference is adjourned to Friday, May 1, 2020 at 11:00 am.             The

parties shall use the following dial-in credentials for the

telephone conference:

                  Dial-in:          888-363-4749
                  Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.



Dated:      New York, New York
            April 23, 2020
                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
